Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 1 of 16




                 EXHIBIT B
                      Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 2 of 16
                          Exemplary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


 Claim       Limitation                                                  Poynt
1P       A merchant point      Poynt devices, including at least the Poynt Smart Terminal and Poynt 5 (“Poynt devices”) are
         of sale (POS)         merchant point of sale (POS) transaction terminals, for acceptance of bankcard payment pursuant
         transaction           to a sales transaction.
         terminal, for
         acceptance of
         bankcard payment
         pursuant to a sales
         transaction,
         comprising:




                                                                                                                   Exhibit B - 1
                      Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 3 of 16
                          Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


 Claim        Limitation                                                  Poynt
1a       a. the merchant      Poynt devices are merchant POS transaction terminals that are mobile and portable wireless
         POS transaction      devices with a built-in interface to a cellular wireless communication network that communicate
         terminal is a        wirelessly via the wireless communication network to a remote payment system.
         mobile and
         portable wireless
         device with a
         built-in interface
         to a cellular
         wireless
         communication
         network that
         communicates
         wirelessly via the
         wireless
         communication
         network to a
         remote payment
         system;




                                                                                                                   Exhibit B - 2
                Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 4 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                                                                                            Exhibit B - 3
                     Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 5 of 16
                           Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


 Claim      Limitation                                                 Poynt




1b       b. the merchant       Poynt devices are each a merchant POS transaction terminal that receives input of a merchant
         POS transaction       identifier that identifies the merchant to the remote payment system, and wherein the merchant

                                                                                                                     Exhibit B - 4
                    Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 6 of 16
                        Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim       Limitation                                                    Poynt
        terminal receives     identifier identifies a retail establishment, and generates transaction specific data such as a
        input of a            transaction reference number, date and time, and a payment amount. For example, a Poynt device
        merchant identifier   will identify the merchant to the remote payment system, including identifying a retail
        that identifies the   establishment. The Poynt devices generate transaction specific data for each transaction, such as a
        merchant to the       transaction reference number, date and time, and a payment amount.
        remote payment
        system, and
        wherein the
        merchant identifier
        identifies a retail
        establishment, and
        generates
        transaction
        specific data such
        as a transaction
        reference number,
        date and time, and
        a payment amount;




                                                                                                                     Exhibit B - 5
                Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 7 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                                                                                            Exhibit B - 6
                Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 8 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                                                                                            Exhibit B - 7
                      Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 9 of 16
                          Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


 Claim        Limitation                                                    Poynt
1c       c. the merchant        Poynt devices are each a merchant POS transaction terminal receives and accepts input of
         POS transaction        bankcard data from a customer with a customer identifier, for a payment by the bankcard for a
         terminal receives      sales transaction and assembles a payment authorization request record with the merchant
         and accepts input      identifier, the transaction specific data and the customer bankcard data and wirelessly transmits
         of bankcard data       the payment authorization request record from the merchant POS transaction terminal for the
         from a customer        payment for the sales transaction to the remote payment system for forwarding via a gateway to a
         with a customer        card authorization network. For example, the Poynt devices are each EMV compliant for EMV
         identifier, for a      near-field communications (“NFC”) transactions. Once the Poynt device receives the customer
         payment by the         bankcard data from a customer via the NFC reader it creates a customer identifier (tokenization),
         bankcard for a         and assembles and wirelessly transmits a payment authorization request record via the Poynt
         sales transaction      application to the remote payment system for forwarding via a gateway to a card authorization
         and assembles a        network.
         payment
         authorization
         request record
         with the merchant
         identifier, the
         transaction
         specific data and
         the customer
         bankcard data and
         wirelessly
         transmits the
         payment
         authorization
         request record
         from the merchant
         POS transaction
         terminal for the
         payment for the
         sales transaction to
         the remote

                                                                                                                      Exhibit B - 8
                    Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 10 of 16
                        Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim       Limitation                                           Poynt
        payment system
        for forwarding via
        a gateway to a
        card authorization
        network; and




                                                                                               Exhibit B - 9
               Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 11 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                             Poynt




                         EMVCo Contactless Mobile Payment Architecture Overview v 1.0 (June 2010) at 9.




                                                                                                          Exhibit B - 10
               Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 12 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                         EMVCo White Paper on Payment Account Reference (PAR) v 1.0 (June 2016) at 1.




                                                                                                        Exhibit B - 11
               Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 13 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                         EMVCo, A Guide to EMV Chip Technology v 3.0 (Nov. 2017) at 17.

                                                                                            Exhibit B - 12
                     Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 14 of 16
                          Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


 Claim        Limitation                                                  Poynt
1d       d. the merchant        Poynt devices then wirelessly receive from the remote payment system a payment approval record
         POS transaction        for the sales transaction. For example, the Poynt system provides a notification that the payment
         terminal then          was successful when it receives from the remote payment system a payment approval record for
         wirelessly receives    the sales transaction.
         from the remote
         payment system a
         payment approval
         record for the sales
         transaction.




                                                                                                                    Exhibit B - 13
               Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 15 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                                                                                            Exhibit B - 14
               Case 4:18-cv-06862-YGR Document 24-2 Filed 04/12/19 Page 16 of 16
                     Preliminary Infringement Chart for U.S. Patent No. 9,684,893 - Poynt


Claim   Limitation                                            Poynt




                         EMVCo, A Guide to EMV Chip Technology v 3.0 (Nov. 2017) at 17.



                                                                                            Exhibit B - 15
